DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4, 7 – 18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 9, 20:
The closest prior art is Iwaki et al. (U.S. Patent Publication 20060292394 A1).
However, the prior art does not teach or suggest either singularly or in combination the specifically claimed, “wherein the write-in control circuit comprises a photosensitive switch, and the photosensitive switch is capable of being turned on under illumination of first light;
a position signal transmitting circuit, wherein the position signal transmitting circuit comprises a position signal transmitting unit, and the position signal transmitting unit is configured to transmit a position signal of the display unit where the photosensitive switch of the write-in control circuit is turned on. {10388/007298-USO/02086942.1}4Attorney Docket Number: 10388/007298-USO  
a reset control circuit, wherein the reset control circuit comprises a recovery switch circuit, and the recovery switch circuit is configured to allow the first light-emitting component to emit the first light and allow the position signal transmitting circuit to work where the recovery switch circuit is turned on.", in the context of the rest of the claimed limitations.

	Claims 2, 4, 7, 8, 10 - 18 depend on claims 1, 9 and are found allowable for at least the same reason as discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHUN-NAN LIN/Primary Examiner, Art Unit 2693